Citation Nr: 1032100	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from April 1963 to October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2007 and July 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A copy of the transcript of that 
hearing has been associated with the claims file.  

The claim for service connection for a bilateral foot disability 
is addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue adjudicated herein has been obtained.  

2.  A chronic bilateral knee disability was not manifested in 
service or indeed until many years thereafter, and the 
currently-diagnosed arthritis of these joints has not been shown 
to be associated in any way to his active duty.  


CONCLUSION OF LAW

Arthritis of the bilateral knees was not incurred in active 
service, nor may arthritis of the knees be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

The RO provided the Veteran with a notice letter in December 2007 
prior to the initial decision of the claim in July 2008.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met, and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letter informed the 
Veteran about the information and evidence that is necessary to 
substantiate his service connection claim adjudicated herein.  
Specifically, the letter stated that the evidence must show that 
the Veteran had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letters informed him that it was his responsibility 
to ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

Here, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and effective 
date in the December 2007 letter.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA treatment records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the service 
connection claim adjudicated herein.  

The Board acknowledges that the Veteran has not had a VA 
examination for his knee claim.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an 'in-service event, injury or 
disease,' or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

As will be discussed more thoroughly below, there is no evidence 
that the Veteran's bilateral knee disability arose as a result of 
an event in service.  In this regard, the Veteran's service 
treatment records are absent for evidence of a bilateral knee 
condition, and his post-service medical records are also clear of 
evidence of a bilateral knee disability which manifested to a 
compensable degree or more within one year from the date of his 
separation from service in October 1963.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Rather, the evidence of record reflects that 
the first diagnosis of a knee disability was not until many years 
after the Veteran's separation from service.  This evidence 
outweighs the Veteran's assertions regarding his purported 
in-service knee symptoms.  

In addition, there is no indication of a causal connection 
between this diagnosis and the Veteran's service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board 
has no obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or symptoms 
are associated with his service).  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion in 
order to decide the Veteran's claims.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the pre-service existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption 
of sound condition under section 1111 of the statute for 
disorders not noted on the entrance or enlistment examination, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263.  
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands - that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection - must be 
assumed as a matter of law.  Accordingly, service connection may 
not be granted on the basis of aggravation of a preexisting 
disease or injury in such a case.  Rather, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

At the May 2010 hearing, the Veteran testified that his knee 
disability pre-existed service, that he was seen on repeated 
occasions at the infirmary for his knees during service, and that 
his knee condition was permanently aggravated as a result of his 
active duty.  In an April 2010 statement, the Veteran asserts 
that his knee condition was exacerbated during service and "[a]s 
a result of the repeated stress to [his] knees...the damage has 
become irreversible."  In considering the evidence of record 
under the laws and regulations as set forth above, the Board 
finds that the Veteran is not entitled to service connection for 
a bilateral knee disability.  

The Board acknowledges the Veteran's contentions that he had knee 
pain prior to service which was subsequently aggravated during 
service.  However, his service treatment records are negative for 
any complaints, treatment, or diagnosis of any type of knee 
disability.  The Veteran's February 1963 enlistment examination 
was negative for any complaints, treatment or diagnosis of knee 
pain or a knee disability.  Clinical evaluation of his lower 
extremities was shown to be normal, and he had a physical profile 
of 1 at the time of this examination.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile 
reflects the overall physical and psychiatric condition of the 
Veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service)).  In addition, 
the Veteran did not mark that he had or had had a trick/locked 
knee in his February 1963 report of medical history.  

The only evidence that the Veteran had a knee condition prior to 
service which was subsequently aggravated during service are the 
Veteran's own statements that his knee condition existed before 
service.  Thus, there is no clear and unmistakable evidence that 
the foot condition pre-existed service.  Therefore, the 
presumption of soundness cannot be rebutted, and the Board must 
find that the bilateral knee disability did not pre-exist his 
period of service.  Consequently, the Board's analysis must turn 
to the issue of whether arthritis of the bilateral knees was 
incurred during the Veteran's active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection based 
on aggravation are converted into claims for service connection 
based on service incurrence), VAOPGCPREC 3-03 (July 16, 2003).  
In a direct service connection claim, the Veteran only has to 
show that an injury or disease was incurred in service and that 
there was continuity of symptomatology afterwards.  

The remainder of the Veteran's service treatment records reflect 
that he was treated for pain in his left shoulder for which he 
underwent an X-ray in July 1963, and later diagnosed with and 
treated for tinea pedis in September 1963.  However, there are no 
records which evidence treatment for the Veteran's knees while in 
service.  The Veteran's October 1963 separation examination was 
also absent of any complaints, treatment or diagnosis of a knee 
disability, and clinical evaluation showed his lower extremities 
to be in normal condition.  Moreover, the medical evidence of 
record does not show that the Veteran sought treatment for his 
bilateral knee disability immediately following his period of 
service or for many years thereafter.  Therefore, the Board finds 
that a knee disability did not manifest in service or within one 
year thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any findings of complaints, 
treatment or diagnosis of a bilateral knee disability until many 
decades after service.  In fact, the first post-service record 
pertaining to the Veteran's knee disability are VA treatment 
records dated in July 2003, nearly forty years after his 
separation from service.  These treatment records indicate the 
Veteran complained of chronic left knee pain status post 
arthroscopic surgery.  VA treatment records dated from January 
2004 to September 2005 note that the Veteran had a history of 
chronic arthritis pain in his left knee.  Based on the findings 
from the March 2007 X-ray report and VA evaluation, the Veteran 
was diagnosed with moderate bilateral degenerative joint disease 
(DJD) in both knees.  During his May 2010 hearing, the Veteran 
testified that he was waiting to be scheduled for a right knee 
replacement at a VA medical facility in the upcoming future.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  See 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In addition to the lack of evidence showing that arthritis of the 
bilateral knees manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
the Veteran's current arthritis of the bilateral knees to his 
military service.  As noted above, the medical evidence does not 
show that there was an event, disease, or injury in service to 
which his current disability could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Nor is there any competent medical evidence 
of record, which links any current disorder to an event, disease 
or injury in service.  While the VA treatment reports reflect the 
Veteran's diagnosis of chronic DJD of both knees, there is 
nothing in these records that relates the Veteran's disability to 
service.  

As discussed previously, the Veteran has not had a VA examination 
because the evidence of record does not corroborate the Veteran's 
assertions that he suffered an event, injury or disease in 
service and that his claimed disability is etiologically related 
to the claimed event, injury or disease.  See 38 C.F.R. §§ 
3.159(4)(b) & (c).  

In this case, the Board finds that the Veteran's service 
treatment records and VA treatment records are entitled to more 
probative weight than the Veteran's assertion that he suffered 
from a knee condition that existed prior to his entrance 
examination, which was consequently worsened as a result of 
service.  The October 1963 separation examination reflecting the 
lower extremities to be in normal condition and a negative 
history of knee pain or problems with the knee is more probative 
than the remote assertions of the Veteran made in the context of 
a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

In reaching this determination, the Board has also considered the 
lay statements of record.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

The Veteran is competent to report symptoms of knee pain because 
such actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, 
he is not competent to offer opinions on a medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal belief, 
no matter how sincere, is not probative of a nexus to service).  
Therefore, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that, 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, the 
lack of evidence of treatment may bear upon the credibility of 
the evidence of continuity.  The Board notes that it may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or symptoms.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  
Notwithstanding that fact, the lack of contemporaneous medical 
records is something that the Board can consider and weigh 
against a Veteran's lay evidence.  Id.  According to the 
Veteran's April 2010 statement and May 2010 hearing testimony, he 
had problems with his knees upon entering into service, and this 
condition was aggravated by his military service.  The only 
medical evidence of record supporting the Veteran's assertion 
that he suffers from a knee disability are his recent VA 
treatment records.  While this medical evidence reflects the 
Veteran's diagnosis of arthritis of the bilateral knees, it is 
not a basis to relate his disorder to service.  

While the Board does not doubt the sincerity of the Veteran's 
current recollections that his symptoms of knee pain have been 
present and aggravated since his years in service, as discussed 
previously, his service treatment records are devoid of any 
findings, notations, complaints, treatment or diagnosis of a knee 
disability, and the record discloses a nearly forty year gap 
without any clinical evidence to support any claim of in-service 
bilateral knee disability with continuity of symptomatology 
thereafter.  The fact that the VA treatment records do not 
provide subjective or objective evidence that support the 
Veteran's more recent recollections of continuous symptomatology 
since service weighs against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991); see Savage, supra.  

In addition, the record discloses nearly forty years from the 
time the Veteran separated from service and the first medical 
evidence of record indicating that he was experiencing pain in 
his knees.  In the absence of any objective evidence to support 
his complaints of continuity of symptomatology in the years since 
service, the initial demonstration of the disability at issue, 
forty years after service is too remote from service to be 
reasonably related to service and diminishes the reliability of 
the Veteran's current recollections.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, 
that the Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for arthritis of the 
bilateral knees to be more persuasive than the evidence in favor 
of the claim.  Although the Veteran currently has a bilateral 
knee disability and has indicated that the condition existed upon 
his enlistment and was aggravated due to his military service, 
his separation examination does not reflect any reports of 
complaints, treatment, or diagnosis of a knee disability.  In 
addition, the Veteran's first documented complaints of knee pain 
were not until many years after his separation from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, after careful consideration, the Board 
concludes that the clinical and objective medical evidence in 
this case is more accurate and more probative than the statements 
of the Veteran, offered more than forty years after his discharge 
from service.  See Curry, 7 Vet. App. at 68.  

Thus, the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a 
bilateral knee disability.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, service connection for a 
bilateral knee disability is not warranted.  

ORDER

Entitlement to service connection for a bilateral knee disability 
is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

At the May 2010 hearing, the Veteran testified that he suffered 
from a pre-existing foot condition prior to his enlistment in 
service and that his foot condition was permanently aggravated as 
a result of his military service.  According to the Veteran, he 
experienced pain in his feet and was forced to walk on the 
outside of his ankles and forego partaking in activities such as 
sports and running due to his foot condition.  See May 2010 
hearing transcript, pp. 3-4.  The Veteran explained that his foot 
condition was further exacerbated by wearing combat boots and 
participating in the marching practices.  A September 1963 sick 
call treatment note indicates the Veteran was diagnosed with and 
treated for tinea pedis - a fungal infection of the foot.  Given 
the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he experienced a foot condition while in service.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  In addition, based on the evidence submitted and 
testimony provided in support of his claim, the Board finds the 
Veteran credible with respect to his assertion that he suffered 
from a foot condition while in service.  

In the November 2007 substantive appeal as well as during his 
hearing, the Veteran asserts that he received continuous 
treatment for his feet while on active duty.  In his April 2010 
statement, the Veteran states that "[a]s a result of the 
repeated stress to...[his] feet, the damage has become 
irreversible."  

In this case, the Board notes the Veteran has not been afforded a 
VA examination in connection with his claim for a bilateral foot 
disability.  The Veteran's February 1963 examination conducted 
pursuant to his enlistment in the military was negative for any 
complaints, treatment or diagnosis of a foot condition.  Clinical 
evaluation of his feet was also shown to be normal, and he had a 
physical profile of 1 at the time of this examination.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  However, as 
previously noted above, a September 1963 sick call treatment note 
reflects the Veteran was seen and treated for "tinea pedis" - a 
fungal infection of the foot.  While the Veteran's October 1963 
exit examination was absent of any complaints, treatment and/or 
diagnosis of a foot condition and the post-service medical 
records are similarly negative for any findings, treatment and/or 
diagnosis of a foot condition, during his travel board hearing, 
when the Veteran was asked about the September 1963 treatment 
note, he responded that "[t]hat's for this . . ."  Based on 
this statement, the Board infers that the Veteran was alluding to 
the foot condition he claims to currently suffer from now.  
Therefore, the Veteran contends to suffer from the same foot 
condition which he was treated for in September 1963 during 
service.  

VA has a duty to obtain an adequate medical examination when the 
record contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that an 
event, injury, or disease occurred in service; and indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-connected 
disability; and insufficient evidence to decide the case.  38 
U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes 
to provide a medical examination, the Board must ensure that such 
examination is adequate.  

Under the circumstances presented in this case, the Board finds 
that a VA examination and opinion is required.  As discussed 
above, the Board has determined that the statements of the 
Veteran to the effect that he suffered from a foot condition 
during basic training while in service are both competent and 
credible.  In addition, the September 1963 treatment note which 
indicates the Veteran was diagnosed and treated for tinea pedis, 
an infection, and the Veteran's hearing testimony provides 
evidence that the Veteran suffered from some type of foot 
condition during service.  Therefore, a medical examination is 
necessary to determine 1) whether the Veteran currently suffers 
from a bilateral foot condition; and if so 2) whether the 
Veteran's bilateral foot condition is related to an in-service 
cause.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  

The Veteran must be advised of the importance of reporting to the 
scheduled examination and of the possible adverse consequences, 
to include the denial of his claims, of failing to so report.  
See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be afforded an 
appropriate VA examination to determine 
(1) whether he suffers from a current 
bilateral foot disability; and if so (2) 
the nature and etiology of this bilateral 
foot disorder.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post service 
medical records.  The examiner should 
specifically take note of the September 
1963 service treatment record.  If the 
Veteran is found to currently have a 
bilateral foot disability, the examiner 
should express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim for service connection 
for a bilateral foot disability based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


